UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 26, 2012 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 001-09148 54-1317776 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 Bayberry Court P. O. Box 18100 Richmond, VA 23226-8100 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (804) 289-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On January 26, 2012, The Brink’s Company issued a press release regarding a change to its presentation of non-GAAP results to exclude retirement expenses related to its former operations and frozen U.S. pension plans.A copy of this release is being furnished as Exhibit99.1 to this Current Report on Form 8-K. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific references in such a filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press Release, dated January 26, 2012, issued by The Brink’s Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE BRINK’S COMPANY (Registrant) Date: January 26, 2012 By: /s/ Joseph W. Dziedzic Joseph W. Dziedzic Vice President and Chief Financial Officer 3 EXHIBIT INDEX EXHIBIT DESCRIPTION Press Release, dated January 26, 2012, issued by The Brink’s Company. 4
